IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-11016
                          Conference Calendar
                           __________________


BOBBY JOE LEE,

                                       Plaintiff-Appellant,

versus

CITY OF DALLAS, TEXAS, ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:93-CV-2465-D
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bobby Joe Lee, Texas inmate #620339, challenges the district

court's grant of summary judgement for the defendants by arguing

that he was entitled to more notice of the need for a response to

the defendants' motion for summary judgment.**    We have carefully


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     **
        Lee does not challenge the grant of summary judgment on
the substantive merits of the summary-judgment evidence to his
civil rights claim. This issue is deemed abandoned on appeal.
See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th Cir. 1994).
                           No. 95-11016
                                -2-

reviewed the record and the arguments.    We detect no procedural

error.   See Martin v. Harrison County Jail, 975 F.2d 192, 193

(5th Cir. 1992).

     AFFIRMED.